                                                                                        FILED
            Case 1:20-cv-01486-UNA Document 3 Filed 07/13/20 Page 1 of 2


                                                                                             7/13/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DALE B. ADAMS,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 20-1486 (UNA)
                                                     )
UNITED STATES PRESIDENT                              )
DONALD J. TRUMP,                                     )
                                                     )
                       Defendant.                    )

                                    MEMORANDUM OPINION

       A pro se litigant’s pleadings are held to less stringent standards than would be applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

       This complaint addresses several topics, from mail tampering to the use of military force,

without articulating an actual legal claim or demonstrating plaintiff’s entitlement to monetary

damages. For these reasons, the Court will grant plaintiff’s application to proceed in forma

pauperis and dismiss the complaint without prejudice. An Order is issued separately.
         Case 1:20-cv-01486-UNA Document 3 Filed 07/13/20 Page 2 of 2




DATE: July 14, 2020                      /s/
                                         JAMES E. BOASBERG
                                         United States District Judge
